Court of Claims; jurisdiction; admiralty; transfer to district court. — Plaintiff sues to recover overtime pay for services as a seaman. Defendant moved the court to dismiss the case or transfer it to the district court under section 2 of the Act of September 13, 1960, 74 Stat. 912, 28 U.S.C. § 1506, *902on tbe ground that the suit was one for seamen’s wages under 46 U.S.C. §§ 741-749 and 781-790, and that the district court had exclusive jurisdiction under .section 2 of the Suits in Admiralty Act of 1920, as amended, 46 U.S.C. § 742. Upon consideration of defendant’s motion, together with oral argument, the court, on December 14, 1961, on the authority of section 2 of the Act of September 13, 1960, supra, granted defendant’s motion to transfer the case to the United States District Court for the Southern District of Florida.